Opinion by
Cline, J.
A portion of a report of the customs agent who investigated the case, read into the record by counsel for the Government, states that the advances in value resulted from an honest difference of opinion between the importer and the examiner regarding the proper foreign value for the usual wholesale quantity sold in Mexico. On the record presented it was held that there was no intention on the part of the petitioner to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.